DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 19, 2022.
Claims 1, 3, 8, 13, 15, and 16 are amended.  Claim 18 is a new claim.  Claims 1-18 are pending for examination.  Claims 1, 8, and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on February 1, 2022, was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., U.S. Patent Application 2013/0253937 A1 (published Sep. 26, 2013) (hereinafter “Cho”) in view of Cha et al., U.S. Patent Application 2014/0195235 A1 (published Jul. 10, 2014) (hereinafter “Cha 1”) and Klein et al., U.S. Patent Application 2015/0254057 A1 (published Sep. 10, 2015) (hereinafter “Klein”).
Regarding Claim 1, Cho teaches a display apparatus (e.g., Cho, Abstract, describing a display device with a voice recognition capability), comprising:
A display (id., para. 55 and Fig. 2, describing and illustrating a general architecture block diagram for a display device comprising a display);
A communicator (id., paras. 56 and 59 and Fig. 2, describing and illustrating the display device as comprising a communications unit, the communications unit allowing access to outside communications networks); and
A processor (see, e.g., id., paras. 56 and 58 and Fig. 2, describing and illustrating the display device as comprising a system controller and indicating the system controller as performing processing, and para. 62 and Fig. 2, describing the system controller as controlling overall operation of the display device and illustrating connection to the display and communications unit) configured to:
Based on a signal corresponding to a user voice input being received from a microphone, control the communicator to transmit the signal to an external server (see, e.g., id., paras. 63 and 64, describing a microphone utilized by the display device to pick up audio signals such a user’s voice input and describing a user’s voice input received by a first voice recognition unit; para. 66, describing embodiments in which, if the voice input is not recognized by the first voice recognition unit, the voice input is sent to a second voice recognition unit; para. 67, describing embodiments in which the second voice recognition unit is located on an external server and communication between the display device and the second voice recognition unit located on the external server is made via the communication unit; and para. 19, describing embodiments in which the first voice recognizing unit and the second voice recognizing unit are located on an external server), and
Based on a result data, corresponding to the transmitted signal, received from the external server through the communicator, perform a first function of changing a setting of the display apparatus to a first value, the first function corresponding to the result data (see, e.g., id., para. 64, describing determining if the voice input matches a preset voice command and sending this information to the system controller so that the system controller may control a feature of the display device accordingly; para. 19, describing embodiments in which the first voice recognizing unit and the second voice recognizing unit are located on an external server; and paras. 72-74 and Fig. 3B, describing and illustrating the display device in a state where a voice command mode has been initiated and a first menu is displayed, describing the user having spoken a second voice input “Up” that is processed and recognized by the first voice recognition unit as a voice command for increasing a volume of the display device by a single unit, and indicating increasing the volume by a single unit as a result of the user’s second voice input), and perform a second function of controlling the display to display a guide information including text corresponding to a variable value of the setting and a user voice command for performing a third function of changing the setting of the display apparatus to a the variable value (see, e.g., id., para. 73 and Fig. 3C, describing and illustrating result of the user's second voice input where the volume is shown to have been increased by a single unit, from five to six, and the display also including display of a second menu that offers various additional available voice command words including “Up,” “Hold Up,” “Down,” “Hold Down,” and “Volume” followed by Number [the menu prompts representing texts corresponding to a user voice input for performing a second function of changing the volume of the display device to a different value selected by the user]), 
Wherein the third function is a function for changing the setting relatively more specifically than the first function (see, e.g., id., para. 78-80 and Figs. 3E and 3F, describing and illustrating implementation of the “Volume” Number command as allowing the user to provide a spoken command to change the volume to a specific number value selected by the user and providing an example in which the user speaks a fifth voice input of “Volume twenty two” that causes the volume of the display device to be set to twenty two units.  Such an arrangement can be viewed as a function for changing the volume “relatively more specifically” as indicated in the examples provided on pages 39 and 40 of Applicant’s specification), and
Wherein the user voice input is a control command for changing the setting of the display apparatus to the first value (see, e.g., id., paras. 72-80 and Fig. 3B, describing and illustrating the display device in a certain state and describing the user having spoken a second voice input “Up” that is processed and recognized by the first voice recognition unit as a voice command for increasing a volume of the display device by a single unit.  Note that any voice command by the user in a string of voice commands as indicated in the above citation can be taken as the claimed user voice input).
However, although Cho indicates use of a remote controller in connection with the display device (see Cho, para. 3), it is silent regarding receiving the signal that corresponds to the user voice from a remote controller.
Cha teaches a display apparatus (e.g., Cha, para. 38 and Fig. 1, describing and illustrating a dialogue system comprising a display apparatus), comprising: a display; a communicator; and a processor configured to: based on a signal corresponding to a user voice input being received from a remote controller, control the communicator to transmit the signal to an external server (see, e.g., id., paras. 38 and 40 and Fig. 1, describing and illustrating the dialogue system as comprising a remote controller, used to control operations of the display apparatus, and a dialogue server and describing arrangements in which the display apparatus, when voice information of a user’s voice is received from the remote controller, performs operations corresponding to the received voice information, and paras. 41 and 42, describing embodiments in which, if control information corresponding to received voice information is not pre-stored, the display apparatus transmits the received voice information to the dialogue server and when response information according to the transmitted voice information is received, performs functions based on the received response information).
Cho and Cha are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display apparatus and with teachings directed toward transmitting a signal corresponding to a user voice to a voice recognition server.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho and Cha and implement a display apparatus in which a signal corresponding to a user voice is received from a remote controller in order to allow a user to more easily or efficiently provide voice input to a display apparatus from a remote position (see Cha, paras. 5, 6, and 39; and in view of the value of remote input and control well known in the art).  
However, Cho as modified by Cha is silent regarding the variable value of the setting being a recommended value of the setting wherein the recommended value of the setting is identified based on the control command for changing the setting of the display apparatus to the first value.
Klein teaches a display apparatus comprising a processor (see, e.g., Klein, Abstract, describing a computing system in which a voice-command suggestion corresponding to a voice command is selected and presented via a display; and paras. 147-150 and Fig. 14, describing embodiments in which the computing system includes one or more processors configured to execute software instructions) configured to: perform a function of controlling a display to display a guide information including text corresponding to a recommended value of a setting, wherein the recommended value of the setting is identified based on a control command for changing the setting of the display apparatus to a first value (see, e.g., id., Abstract and para. 3, describing a voice command selected by a user, identifying a voice-command suggestion corresponding to the voice command, and presenting a graphical user interface including the voice-command suggestion via the display; paras. 45-49, describing various parameterized voice commands in which a response to the voice command may change based on a parameter selected by the user; paras. 84 and 85, describing embodiments in which the computing system periodically displays inline suggestions while a user is performing a task that may encourage the user to try a voice command such as suggesting actions that may replace a longer alternative process previously carried out by the user; and para. 86 and Fig. 7, describing and illustrating an example in which a user performs a multi-step process to purchase a movie from a movie store and computing system is configured to display a voice-command suggestion that provides a shortcut to successfully perform the task of purchasing the movie in fewer steps such as a voice-command suggestion that states “get here faster--try saying ‘purchase movie A’ while on the movie store page”; paras. 87-89, describing various other examples in which the computing system presents a voice-command shortcut suggestion corresponding to preceding a preceding voice command; and paras. 122-132 and Fig. 11, describing and illustrating an example method for presenting parameterized voice-command suggestions in which values of a parameter are selected based on a user identity and user interface contextual state and parameterized voice-command suggestions are displayed).
Klein is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display apparatus and with teachings directed toward displaying recommended or suggested voice commands.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, and Klein and implement a display apparatus in which guide information including text corresponding to a recommended value of a setting is displayed, wherein the recommended value of the setting is identified based on a control command for changing the setting of the display apparatus to a first value in order to support a user in learning voice commands by presenting parameterized voice-command suggestions to a user that are more likely to aid the user in identifying a desired voice command (see, e.g., Klein, paras. 2, 3, 113, 121, and 132; and in view of the value of context-specific display well known in the art).  
Regarding Claim 2, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 1 as discussed above and further teaches the display apparatus further comprising a storage (Cho, para. 56 and Fig. 2, describing and illustrating the display device as comprising a storage unit).
However, Cho as modified by Cha and Klein above is silent regarding the display apparatus wherein the processor is further configured to obtain the guide information based on history information stored in the storage, the history information corresponding to a voice utterance history for a user who uttered the user voice input.
Klein further teaches the display apparatus wherein the processor is configured to obtain the guide information based on history information stored in a storage, the history information corresponding to a voice utterance history for a user who uttered the user voice input (see, e.g., Klein, para. 75, describing embodiments in which voice-command suggestions are selected for presentation based on an identity of one or more users interacting with the computing system and describing a user identity as including user interaction history and others aspects; para. 76, describing embodiments in which voice-command suggestions are displayed based on a user’s history of previous voice commands; and paras. 148, 155, and 157 and Fig. 14, describing embodiments in which the computing system includes a storage machine representing various types of storage and containing data uses by a display subsystem to present visual representations).
A discussion of Klein as analogous art and a motivation to combine are provided above.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, and Klein and implement a display apparatus in which a guide information is obtained based on history information stored in a storage, the history information corresponding to a voice utterance history for a user who uttered the user voice input, under the same rationale as provided in the discussion of Claim 1 above and further in order to provide suggestion information that is more likely to be useful to individual users (see, e.g., Klein, paras. 34, 44, 75, 94, 113, and 132; and in view of the value of personalization well known in the art).  
Regarding Claim 3, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 2, wherein the storage is configured to store history information corresponding to a voice utterance history of a plurality of users, respectively, the user who uttered the user voice input is one of the plurality of users who provided a plurality of user voice inputs, respectively, and the processor is further configured to, based on the history information of the plurality of users, control the display to variably display the guide information according to an authenticated user, among the plurality of users, who utters one of the plurality of user voice inputs (see, e.g., Klein, para. 75, describing embodiments in which voice-command suggestions are selected for presentation based on an identity of one or more users interacting with the computing system, a user identity including user interaction history; para. 76, describing embodiments in which voice-command suggestions are displayed based on a user’s history of previous voice commands and describing various examples of differences in voice-command suggestions relative to historical commands of particular users).
Regarding Claim 5, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 1, further comprising a microphone, wherein the processor is further configured to control the communicator to transmit, to the external server, the signal that corresponds to the user voice received via the microphone (see, e.g., Cho, paras. 63 and 64, describing a microphone utilized by the display device to pick up audio signals; paras. 66 and 67, describing embodiments in which the voice input is sent to a second voice recognition unit located on an external server; and para. 70, describing embodiments in which voice input audio information is sent to the second voice recognition unit; and see, e.g., Cha, paras. 38 and 40-42 and Fig. 1, describing voice information of the user’s voice received from the remote controller and describing embodiments in which the display apparatus transmits the received voice information to the dialogue server).
Regarding Claim 6, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 1, wherein the processor is further configured to control the display to display the guide information distinctively with respect to contents displayed on the display (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces comprising display features display over or in relationship to content being shown on the display device.  Note that any user interface display features that are distinguishable from displayed content can be viewed as displayed distinctively with respect to the content).
Regarding Claim 8, Cho as modified by Cha and Klein teaches a method corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable.  
Regarding Claim 9, Cho as modified by Cha and Klein teaches the method as claimed in Claim 8, wherein the guide information is displayed on one side of the screen of the display apparatus (see, e.g., Cho, Figs. 3B-3F, illustrating a menu of available voice commands that can be viewed as displayed on one side of the display).
Regarding Claim 10, Cho as modified by Cha and Klein teaches a method corresponding to the apparatus of Claim 2.  The same rationale of rejection provided above is applicable.  
Regarding Claim 11, Cho as modified by Cha and Klein teaches a method corresponding to the apparatus of Claim 3.  The same rationale of rejection provided above is applicable.  
Regarding Claim 12, Cho as modified by Cha and Klein teaches the method as claimed in Claim 8, wherein guide information is displayed in an overlapping manner with respect to a content displayed on the display apparatus (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces as a user interacts with the display device using various voice inputs and illustrating various user interface features that can be viewed as overlapping content display [such as the smiling face] on the display device).
Regarding Claim 13, Cho as modified by Cha and Klein teaches an apparatus corresponding to the apparatus of Claim 1.  Noting that performance of voice recognition represents executing a voice recognition algorithm in some form and that Cho teaches embodiments in which voice recognizing units are embedded as part of the circuitry of the display device (Cho, para. 19), the same rationale of rejection provided above is applicable.  
Regarding Claim 14, Cho as modified by Cha and Klein teaches an apparatus corresponding to the apparatus of Claim 2.  In view of the discussion of Claim 13, the same rationale of rejection provided above is applicable.  
Regarding Claim 15, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 13, wherein the received signal relates to a volume increase or a volume decrease, the first function relates to a change of a volume, and the guide information includes guidance for setting the volume to a numerical level (see, e.g., Cho, paras. 72-74 and Figs. 3B and 3C, describing and illustrating an arrangement in which a user provides a voice input regarding volume control and the display of the display device is updated to include a menu comprising a list of available commands for the user to speak in order to control certain volume control features including “Volume” along with a number, and para. 78 and Fig. 3E, describing and illustrating an embodiment in which a user speaks a command to set the volume to a number).
Regarding Claim 16, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 13, wherein the received signal relates to a channel increase or a channel decrease, the first function relates to a change of a channel, and the guide information includes guidance for setting the channel to a numerical value (see, e.g., Cho, paras. 84 and 87and Figs. 4A and 4B, describing and illustrating an arrangement in which a user provides a voice input regarding channel control and the display of the display device is updated to include a menu comprising a list of available commands for the user to speak in order to control certain channel control features including “Channel” along with a number).
Regarding Claim 18, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claims 2 and 3.  The same rationales of rejection provided above are applicable.  Cho as modified by Cha and Klein further teaches the display apparatus wherein, in the performing the second function, the processor is further configured to: identify at least one user voice command corresponding to the first function in the history information, and obtain the recommended value of the setting based on the at least one identified user voice command (see, e.g., Klein, para. 75, describing embodiments in which voice-command suggestions are selected for presentation based on an identity of one or more users interacting with the computing system, a user identity including user interaction history; para. 76, describing embodiments in which voice-command suggestions are displayed based on a user’s history of previous voice commands and describing various examples of differences in voice-command suggestions relative to historical commands of particular users; and paras. 63 and 64, describing various examples of providing parameterized voice-command suggestions based on history information of a user such as suggesting “Say ‘play Credence’” or “Say ‘play Sunset Overdrive’” based on history information for a particular user interacting with the system).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and Klein and in further view of Fanty et al., U.S. Patent Application 2013/0132089 A1 (published May 23, 2013) (hereinafter “Fanty”).
Regarding Claim 4, Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 2 as discussed above and further teaches the display apparatus wherein the processor is further configured to control the display to display the guide information different from a first voice user interface and a second voice user interface based on the receiving of the result data (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various response user interfaces as a user interacts with the display device using various voice inputs, the various response user interfaces different from multiple other user interfaces).
However, Cho as modified by Cha and Klein appears to be silent regarding the processor configured to control the display to display a first voice user interface based on the receiving of the signal that corresponds to the user voice input and a second voice user interface different from the first voice user interface based on a transmission of the received signal to the external server.
Fanty teaches a display apparatus (see, e.g., Fanty, Abstract and paras. 3-14, describing various apparatus and methods related to speech recognition results related to local and remote speech recognizers), wherein a processor is configured to control a display to display a first voice user interface based on a receiving of a signal that corresponds to a user voice input (see, e.g., id., paras. 72 and 73 and Fig. 7, describing and illustrating a visual user interface of a dictation application executing on a client device in which a user initiates a dictation session, allowing the user to provide speech input and causing display of a screen containing a “Recording…” notification [representing a screen based on receiving of signal corresponding to voice input], and para. 81 and Fig. 9, describing and illustrating visual indicators displayed in a user interface that indicate recording of a user voice in relationship to use of remote speech recognizer), a second voice user interface different from the first voice user interface based on a transmission of the received signal to an external server (see, e.g., id., para. 73 and Fig. 7, describing and illustrating the visual user interface of the dictation application as displaying results of the speech recognition on the user interface and illustrating display of a partial speech recognition result; para. 26, describing embodiments in which automated speech recognition is performed by one or more networked servers; and para. 81 and Fig. 9, describing and illustrating visual indicators displayed in a user interface that indicate ongoing interaction with a remote speech recognizer such as including a partial recognition [representing a user interface based on transmission of the received signal to a voice recognition server at least in the sense of feedback representing ongoing transmission to a remote recognizer or in the sense of differing interface based on use of a remote versus a local recognizer].  Note that changed display from an initial screen to screens displaying partial recognition results represent user interfaces different from an initial user interface), and guide information different from the first voice user interface and the second voice user interface based on receiving of result data (see, e.g., id., see, e.g., id., para. 74 and Fig. 7, describing and illustrating the visual user interface of the dictation application as displaying a screen contain results and altered display features after the user has ended the dictation session; para. 82 and Fig. 10, describing and illustrating a modified user interface screen displayed after a user has ended a dictation session in which a complete voice recognition result is displayed [representing a user interfaced based on a voice recognition result]; and paras. 29 and 37, describing embodiments in which an automated speech recognition system is used to invoke commands).
Fanty is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display apparatus and with teachings directed toward display changes based on voice recognition.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, Klein, and Fanty and implement a display apparatus in which a processor is configured to control a display to display a first voice user interface based on a receiving of a signal that corresponds to a user voice input, a second voice user interface different from the first voice user interface based on a transmission of the received signal to an external server, and guide information different from the first voice user interface and the second voice user interface based on the receiving of result data in order to provide a responsive user interface to a user that allows improved evaluation of use of a remote speech recognizer (see, e.g., Fanty, paras. 12, 13, and 80; and in view of the value of responsive visual user interface feedback well known in the art).  
Regarding Claim 7, Cho as modified by Cha and Klein and as further modified by Fanty teaches the apparatus of Claim 4.  Noting that the instant claim does not depend from Claim 2, the same rationale of rejection provided above is applicable.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and in further view of Oldham et al., U.S. Patent Application 2015/0186357 A1 (published Jul. 2, 2015) (hereinafter “Oldham”).
Cho as modified by Cha and Klein teaches the display apparatus as claimed in Claim 1 as discussed above and further teaches the display apparatus wherein the processor is further configured to control the display to display the guide information together with other information (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces that can be viewed comprising display of guide information together with other information).
However, Cho as modified by Cha and Klein is silent regarding display of an image of a user uttering a voice.
Oldham teaches a display apparatus (see, e.g., Oldham, Abstract, describing apparatus and methods for establishing a multimodal personality, and para. 20 and Fig. 1, describing and illustrating a system comprising various multimodal devices comprising a display), wherein a processor is configured to control a display to display guide information together with an image of a user uttering a voice (see, e.g., id., para. 28, describing providing various non-language elements to prompt a user to provide a response in various ways and describing embodiments in which a prompt includes providing an indication for the user to speak such as an icon providing a graphical representation of a user speaking or providing a video or animated clip of a person speaking, and para. 29 and Fig. 4, describing and illustrating examples of ideograms that may be used including a face with sound emanating from the mouth).
Oldham is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing interactive voice recognition systems and with teachings directed toward user guidance information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, and Oldham and implement a display apparatus in which guide information is displayed together with an image of a user uttering a voice in order to provide guidance information that can be understood by a wider range of users (see, e.g., Oldham, paras. 2-4; and in view of the value of ideogram-based guidance well known in the art).  

Response to Arguments
Applicant’s arguments filed April 19, 2022, have been fully considered but are moot in view of the new grounds of rejection.  Note that amended limitations regarding guide information including text corresponding to a recommended value of a setting wherein the recommended value of the setting is identified based on a control command for changing the setting to a first value are rendered obvious over the teachings of newly added reference Klein in combination with the other applied references.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Cha et al., U.S. Patent Application 2014/0195243 A1 (published Jul. 10, 2014), teaching an electronic apparatus in which a voice command guide applicable to a current situation of the electronic apparatus is outputted; and Aggarwal et al., U.S. Patent Application 2017/0200455 A1 (published Jul. 13, 2017), teaching systems and methods for suggesting voice actions in which a suggested entity is determined and suggested voice commands are generated in relation to the entity;
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
6/14/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174